Citation Nr: 1313003	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to January 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Portland, Oregon Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for several disorders, including PTSD and herpes simplex.

In October 2009, February 2011, and September 2012, the Board remanded this appeal for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2013, the RO certified the appeal to the Board.  In March 2013, the Veteran requested 30 days to submit additional evidence or argument.  In April 2013, the Board received additional argument and duplicate evidence.  The Board has considered such in making the determination herein.   


FINDINGS OF FACT

1.  Neither an incident during service in which the Veteran learned that a non-physician performed a cystoscopy on her nor other events during service caused the Veteran to develop PTSD.

2.  Psychiatric disorder other than PTSD did not manifest during service.

3.  The Veteran was not found to have herpes simplex virus during service; herpes simplex virus was not diagnosed until many years after service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred, aggravated in service, nor incurred as a result of events in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

2.  Psychiatric disorder other than PTSD was not incurred or aggravated in service, nor may any psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Herpes simplex was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Acquired Psychiatric Disorder including PTSD

The Veteran contends that she has PTSD or other psychiatric disability that began during service or developed as a result of events during service.  She has stated that during service she had a traumatic experience involving undergoing a cystoscopy.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor.  If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity,  a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If a PTSD claim is based on in-service personal assault, however, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may support the account that the assault occurred.  38 C.F.R. § 3.304(f)(5).

During the Veteran's service she was in the United States.  She does not report that she was in combat.  No psychiatric abnormality was noted on the report of the July 1973 medical examination of the Veteran for entrance into service.  In March 1974 the Veteran had a neuropsychiatric consultation due to administrative problems related to an upcoming transfer to duty in Alaska.  The consulting psychiatrist was asked to determine whether the Veteran had a personality disorder.  In the consultation, the Veteran expressed fear of exposure to high winds in Alaska.  The psychiatrist found that the Veteran had no psychiatric or personality disorder, and that she was fit for full duty.  In October 1974 the Veteran had another neuropsychiatric consultation.  It was noted that since November 1973 she had been involved in a prolonged struggle with numerous individuals in the military hierarchy.  The Veteran expressed that she was frustrated and angry and wanted to get out of the Navy.  The psychiatrist found that the Veteran had no psychiatric disorder.  The psychiatrist recommended that the Veteran be separated from service as she was unlikely to benefit the Navy while continuing to serve despite her expressed desire for separation.

The Veteran was seen for pelvic area discomfort and urinary problems on a number of occasions from January 1974 forward.  In November 1974, it was noted that she had persistent urinary tract infections.  In November 1974 a clinician stated that an intravenous pyelogram (IVP) and cystoscopy should be scheduled when the current infection was over.

In December 1974 the Veteran was referred for a psychiatric consultation, with a provisional diagnosis of situational reaction.  The referral was in response to her refusal to report for her duties for ten days.  The Veteran expressed anger at the delay of the separation from service that she desired.  The psychiatrist noted that the Veteran had been seen by three psychiatrists and that none of them made a diagnosis of either psychiatric disease or character disorder.  The psychiatrist found that the Veteran was not psychotic or neurotic and that there was no evidence of organic brain disease.  The psychiatrist's impression was that there was no evidence of psychiatric disease.

In a medical history completed at separation from service in January 1975, the Veteran checked yes for a history of depression or excessive worry.  The examiner noted a history of situational depression related to active duty.  On the separation examination report, the examiner checked normal for the Veteran's psychiatric condition.

The Veteran has not identified and the claims file does not contain any evidence regarding the Veteran's psychiatric condition during the year following separation from service.  A report of treatment at a service branch facility in January and February 1976 addresses childbirth and is silent with regard to the Veteran's psychiatric condition.

The claims file contains some records of VA and non-VA mental and physical health care from 2002 forward.  In July 2002 the Veteran was hospitalized at a county mental health hospital.  She reported being homeless for six weeks, since leaving a women's shelter.  She received treatment for major depressive disorder and PTSD.

Later in July 2002 the Veteran was admitted to a VA domiciliary facility.  She received treatment for depression, a personality disorder, and PTSD.  She reported a history of plastic surgery to repair crushing facial injury from a table thrown by a significant other.  In VA treatment she reported that during service in the 1970s she had a catheterization for cystitis.  She stated that she later learned that it was against the rules for the non-physician, male technician to have been alone with her and for the procedure to have been performed on a Saturday.  She expressed her belief that this incident started a pattern of her being in abusive relationships.  She stated that in 1990 she was sexually and physically abused while in prison.  She reported that she had panic attacks.  A clinician observed that the Veteran was anxious and hypervigilant.  The clinician's impressions were PTSD, major depression, and panic attacks.  The Veteran remained at the domiciliary until November 2002.

In October 2002 a physician certified to a state government agency that the Veteran's history included domestic violence, homelessness, and depression, and that she was at least temporarily disabled.

In an October 2002 statement, the Veteran reported that she had severe depression and PTSD.  She stated that she was a victim of sexual harassment at a Naval Hospital in 1974.  She indicated that her depression and anxiety began then and had worsened since.  She stated that there had been domestic violence in her marriage and it had ended in divorce in 2001.

Notes from VA treatment in January 2003 reflect that the Veteran had PTSD after being sexually assaulted in service.

On VA mental disorders examination in September 2003, the Veteran reported a history of depression, especially after her divorce in the 1970s, a job loss in 1986, and domestic violence in 1999.  She related having had plastic surgery for facial injuries from domestic violence in 1999 or 2000.  She related having had mental health treatment beginning in 2002.  The examiner observed that the Veteran was tearful, anxious, and depressed, and that she showed distrust.  The Veteran reported having nightmares, panic attacks, obsessive thoughts, difficulty sleeping, and difficulty concentrating.  The examiner's diagnoses were recurrent major depression, panic attacks, and cluster B personality disorder.

In a January 2005 statement, the Veteran asserted that she has PTSD as a result of rape during her service.  She stated that she was traumatized by the rape and by subsequent treatment by male personnel at a Naval hospital.  

In a May 2006 statement, the Veteran wrote that during service an invasive procedure, cystoscopy, was performed by a male corpsman without a physician present.  She reported that she was traumatized by the incident.  She stated that she reported the incident and the corpsman was disciplined.  She indicated that she had ongoing psychiatric symptoms that had been diagnosed as PTSD.  

On VA PTSD examination in July 2008, the examiner reported having reviewed the claims file.  The Veteran reported that during service her commanding officer made sexual advances to her.  She indicated that later she married that officer.  She stated that a cystoscopy she underwent was performed, against the rules, on a Saturday by a corpsman.  She indicated that this incident traumatized her.  She stated that after service she was traumatized again when she learned of her husband's infidelity while undergoing the birth of her child through cesarean section.  She stated that she underwent facial surgery after being physically assaulted while she was in prison.  She reported that she had a fear of hospitals, medical procedures, and male doctors.

On examination, the Veteran reported that she was intermittently depressed.  She denied psychotic symptoms such as hallucinations.  The examiner observed that the Veteran had normal speech, concentration, memory, insight, and judgment.  The examiner provided diagnoses of PTSD and dysthymia with a history of major depressive disorder.  The examiner provided the opinion that it is at least as likely as not that the Veteran had a cystoscopy during service and that her PTSD symptoms were related to that cystoscopy, which the Veteran claimed was inappropriately conducted.  The examiner noted that the Veteran's attempts to be separated from service were evidence of behavior changes following the inappropriately conducted cystoscopy.

The examiner noted that the Veteran claimed that the herpes simplex virus diagnosed after service was a continuation of the urinary tract infection that was treated during service.  The examiner stated that if that complaint were verified, then it would be at least as likely as not that a portion of the Veteran's PTSD and depression is related to that physical problem.

In a July 2008 VA infectious diseases examination, the examiner expressed the opinion that it was very unlikely that the Veteran's herpes simplex was caused or associated with her urethritis in service.

In an April 2009 statement, the Veteran reported that she was harassed during service, and that her resulting psychological symptoms were not diagnosed as PTSD until after service.

In October 2009, the Board remanded the case for the RO or AMC to inform the Veteran of sources of evidence that might corroborate her account of her stressors during service.  The Board also instructed that a VA clinician review the Veteran's claims file and provide an opinion as to the likelihood that the Veteran has PTSD that is related to in-service stressors.

A January 2010 letter from an RO informed the Veteran of sources of evidence that might corroborate her account of her stressors during service.  

In a December 2010 statement, the Veteran asserted that her service medical records show that her PTSD symptoms began during service.  In statements that VA received in February 2011, the Veteran alleged that one of the clinicians involved in the July 2008 VA examinations was biased.  She also raised questions about the statements of other VA clinicians.

In February 2011, the Board again remanded the case for a physician to review the claims file and provide an opinion as to the likelihood that the Veteran has PTSD as a result of her service.

In August 2011, the Veteran wrote that she declined any further VA examinations.  In September 2011 and May 2012, the Veteran wrote further about her contentions of bias on the part of VA personnel involved in the development and review of her claim.

In September 2012, the Board again remanded the case for a physician to review the claims file and provide an opinion as to the likelihood that the Veteran has PTSD as a result of her service.

In October 2012, a VA psychologist who had not previously reviewed the Veteran's claims file reviewed the file.  The examiner provided the opinion that it is less likely than not that the Veteran's PTSD is related to her military service.  The examiner explained that a diagnosis of PTSD requires that a person experienced a traumatic event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and that the person's response involved intense fear, helplessness, or horror.  The examiner opined that the alleged stressor, the cystoscopy during service, did not meet the criterion for such a traumatic experience.  The examiner noted that the Veteran reported having been asleep during the cystoscopy, and being traumatized by learning that the corpsman who performed the procedure was not qualified to perform it.  The examiner conceded that the discovery would be distressing, but found that the discovery did not qualify as involving threatened death or serious injury or a threat to the physical integrity, and did not produce a response of intense fear, helplessness, or horror.  The examiner also found that the Veteran did not persistently avoid stimuli associated with the discovery that an unqualified person performed a cystoscopy on her.  As such, the examiner found that another criterion for diagnosis of PTSD based on an event during service was not met.

The examiner went on to opine that the Veteran's claim of medical or sexual trauma during service was not supported by the documentation.  The examiner noted that there was no record that the ordered cystoscopy was performed.  The examiner also noted that the Veteran's post-service accounts were inconsistent, with conflicting history and statements from the Veteran as to whether or not she was subjected to sexual abuse or rape during service.  The examiner noted records referring to post-service domestic violence and abuse in prison, and clinical statements relating depression and PTSD to those experiences.

The examiner noted that the Veteran's service records reflected behavior that could be markers of a stressful event, including a sexual assault.  The examiner stated that mental health consultations from March 1974 through December 1974 reflected reports of conflicts and struggles affecting and involving the Veteran from November 1973 forward that could be described as behavioral changes.  The examiner stated that as the cystoscopy was not ordered until November 1974, it is questionable how behavioral changes reflected as early as March 1974 could be related to the cystoscopy.

The 2008 examiner found it at least as likely as not that the Veteran's PTSD is related to her reaction to the cystoscopy in service.  In opining that it is less likely than not that the Veteran's PTSD is related to her military service, the 2012 examiner explained that learning that the person who performed the cystoscopy was a corpsman rather than a physician was not sufficiently dangerous or threatening to be a traumatic event as required for diagnosis of PTSD. The 2012 examiner pointed out that behavior changes reflected in service records after the cystoscopy were also reflected in records from before the cystoscopy.  The 2012 examiner also noted that some post-service diagnoses of PTSD have attributed the PTSD to severe traumas that the Veteran experienced after service.  The Board finds that the 2012 opinion, with the explanations that examiner provided, is more persuasive the 2008 opinion.  The greater persuasive weight of the evidence, then, indicates that the Veteran does not have PTSD as a result of the cystoscopy-related stressor.  The Veteran has at times referred to other claimed in-service stressors including sexual harassment, sexual abuse, and rape.  Despite requests, she has not provided enough information about those claimed stressors, however, to allow a determination as to whether each of those stressors occurred or was the type of experience that constitutes a stressor for purposes of diagnosis of PTSD.

With respect to psychiatric disability other than PTSD, service records show that the Veteran saw psychiatrists on multiple occasions during service.  Each of those psychiatrists found that she did not have a psychiatric disorder or a personality disorder.  The history at separation from service in January 1975 contains a notation of a history of situational depression related to active duty.  On the January 1975 service separation examination the examiner checked the Veteran's psychiatric condition as normal. The findings of multiple psychiatrists who met with the Veteran that she did not have a psychiatric disorder carry greater weight than the single history notation at separation.  The preponderance of the evidence indicates that the Veteran did not have a psychiatric disorder during service.  There is no evidence that she had a psychosis during the year following service or at any time, so there is no basis to presume service connection for a psychosis.

After service, particularly from 2002 forward, the Veteran had mental health treatment and clinicians provided diagnoses including depression and dysthymia.  The preponderance of the evidence indicates that the Veteran did not have a psychiatric disorder during service, however, and mental health professionals have not supported a likely relationship between current psychiatric disorder other than PTSD and any disease or injury in service.  The preponderance of the evidence therefore is against service connection for psychiatric disorder other than PTSD.

Service Connection for Herpes Simplex

The Veteran contends that herpes simplex that was diagnosed after service began during service.

No abnormality genitourinary or pelvic abnormality was noted on the Veteran's July 1973 service enlistment examination.  In January 1974 the Veteran received outpatient treatment for a two week history of burning pain in the left lower quadrant of the abdomen.  She also reported having had no period for three months.  The clinician noted left lower quadrant tenderness.  In February 1974 the Veteran had ongoing left lower quadrant tenderness and ongoing amenorrhea.  On examination the clinician observed that the vulva was without lesions.  The clinician used the symbol "o" for without, and used that symbol several more times in the notes.  In August 1974 the Veteran had outpatient treatment for menstrual cramps.  

On October 1, 1974, the Veteran was seen with a four day history of urinary pain and urgency and bladder spasms, with a history of similar symptoms in May 1974.  The clinician reported urinalysis white blood cell counts, listed an impression of urinary tract infection, and prescribed the urinary tract anti-infective medication Mandelamine.  On October 8 the Veteran was seen for dysuria and frequency.  The clinician changed the medication to an antibiotic, and listed an impression of cystitis with early pyelonephritis.  On October 10 a clinician expressed that staph bacteria found in a culture was a contaminant, and another culture was obtained.  On October 30 the Veteran was seen for recurrent urinary tract infection.  The clinician changed to a different antibiotic.

In November 1974, the Veteran was seen for persistent urinary tract infection.  On urology consultation the clinician indicated that an IVP and cystoscopy should be scheduled after the current infection was over.  The reported of a November 1974 urinalysis indicated that the white blood count was 10-20 and listed "rare" under bacteria.

A January 1975 medical history report noted a history of urinary tract infection and possible cystitis.  The January 1975 separation examination did not include a new pelvic examination but referred to a November 1974 examination.

After service, the Veteran gave birth in January 1976 at an Army medical center.  In was noted that she had been seen there in October 1975 to rule out kidney stones, which proved to be negative.  The birth was by cesarean section.  The treatment record was silent as to urinary tract infection or herpes simplex.

Notes of VA treatment of the Veteran in July 2002 reflect a history of genital herpes and a history of hysterectomy in 2001.  November 2002 notes include a history of hysterectomy due to endometriosis.  A private laboratory report from December 2002 indicates that the Veteran had the herpes simplex virus.  In VA treatment in January 2003 it was noted that the Veteran had herpes or shingles.

In January 2005 statement, the Veteran stated that she contracted herpes simplex as a result of rape while she was in the service.  She contended that cystitis that was treated during service was a result of the herpes simplex viral infection.  She stated that she was not tested for herpes simplex during service.  She indicated that after service she had repeated infections which caused the loss of her reproductive system.  She stated that her gallbladder, uterus, ovaries, and fallopian tubes were removed before herpes simplex was diagnosed.

On VA examination in March 2006, the Veteran asserted that the herpes simplex virus caused the cystitis for which she was treated during service.  She reported that she had been diagnosed with herpes simplex in 2000.  The examiner indicated that the Veteran did not have a recurrence of herpes simplex lesions at the time of the examination.  The examiner commented that there is no correlation between the Veteran's service-connected bacterial cystitis and her current diagnosis of viral herpes simplex.

In a June 2006 statement, the Veteran wrote that all of her urinary tract symptoms began during service.  She asserted that herpes simplex caused her urinary tract symptoms.  She contended that a cystoscopy she underwent during service was done incorrectly and spread the herpes simplex virus through her pelvic cavity.  She asserted that virology or specialization in infectious diseases is called for the address the questions involved in her claim.

The Veteran has submitted articles about herpes simplex and other disorders.  She highlighted areas that indicate that many persons haves herpes simplex without it being diagnosed, that the herpes simplex virus can cause urethritis, and that genital herpes can be confused with urinary tract infection.

Notes of VA treatment in 2008 to 2010 reflect that the Veteran had recurrent herpes simplex virus genitalis and was on antiviral medication.

On VA infectious diseases examination in July 2008, the Veteran indicated that during service she saw ulcerations of her vulva using a mirror.  She asserted that those ulcerations were from herpes simplex.  The Veteran reported that presently she had recurrences of lesions almost every week.  She stated that she had lesions at present.  The examining physician reviewed the service medical records and post-service medical records in detail, and reviewed articles the Veteran submitted to the claim file.  The examiner commented:

...[I]t is true that genital herpes can cause very minor signs and are very easy to overlook, but it is very unlikely that congenital herpes caused or was directly associated with her obvious bacterial urinary tract infections.  It is also possible that urethritis can be caused by viruses.  In her case, during the service her urethritis was undoubtedly caused by bacterial infection.

The medical records indicate that the problem with congenital herpes did not become apparent until 2002 or thereabouts.  There is no evidence medially that it existed prior to that time and certainly none in her medical service record.

In an April 2009 statement, the Veteran asserted that she contracted the herpes simplex virus during service.  She stated that she should have been tested for the virus in service when urethritis and cystitis did not respond to antibiotic treatment, but that this was not done.

The October 2009 remand reflects the Board's impression that the February 1974 treatment record shows that vulvar lesions were found.  The Board also noted that the July 2008 report referred to the Veteran's herpes as congenital.  The Board remanded the issue for the July 2008 examiner to review the claims file.  The Board asked for that examiner, or another reviewing clinician if that examiner were not available, to discuss the likelihood that vulvar lesions noted in the February 1974 treatment record indicated a viral infection during service, and to explain the diagnosis of congenital herpes.

In February 2010, the RO informed the Veteran that she was to be scheduled for a new VA examination.  In March 2010, the Veteran responded that she did not want to undergo another examination.  In a December 2010 statement, the Veteran reported that she suffered outbreaks of herpes during service but did not know what was causing the symptoms.  She stated that herpes was not diagnosed until 2000.

In February 2011, the Board again remanded the case for a medical review of the file and opinions addressing relevant questions.  The RO again requested a new VA examination, and the Veteran again stated that she did not want to undergo another examination.  In September 2012, the Board again remanded the case for a medical opinion only, without an examination.

In October 2012, a VA physician reviewed the claims file.  The examiner provided the opinion that the Veteran's herpes is not congenital.  The examiner found that service treatment records from 1974 did indicate that the infections were bacterial.  The examiner stated that herpes simplex is a viral condition and does not cause urinary tract infection.  The examiner stated that the service treatment records do not state that there were vulvar lesions.  The examiner concluded that the records showed no definitive diagnosis of herpes simplex in the Veteran until 2002.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

The Veteran's service entrance examination did not contain notation that she had herpes simplex.  While the 2008 VA examiner twice described the Veteran's herpes as congenital, the VA physician who reviewed the file in 2012 concluded that the Veteran's herpes is not congenital.  As there is no explanation of the 2008 examiner's use of the term congenital and the 2012 examiner disagreed with that finding, there is not clear and unmistakable evidence that the Veteran had herpes simplex before service that was not aggravated by service.  The Board therefore presumes that she did not have herpes simplex before service.

The Veteran's service treatment records do not contain any diagnoses of herpes simplex.  In the October 2009 remand the Board apparently did not recognize in the handwritten February 1974 treatment notes the symbol "o" in "vulva o lesions."  That symbol meaning without or none nonetheless is in those treatment notes.  The VA examiner who reviewed the file in 2012 also found that the service treatment notes do not state that the Veteran had vulvar lesions.  In the 2008 examination, the Veteran recalled that during service she observed lesions on her vulva, using a mirror.  She made that recollection more than 30 years after service.  Notes of treatment on many occasions during service for genitourinary issues do not reflect that the Veteran reported or any clinician observed any genital area lesions.  The Board finds that the records from the time of service are more likely to be accurate about that time than recollections made so many years later.  The greater persuasive weight of the evidence therefore indicates that the Veteran did not have genital area herpes lesions during service.

The Veteran has asserted that the recurrent and persistent urinary tract infections she had during service were caused not by bacterial infection but by viral infection, that is, that those infections are evidence that she contracted the herpes simplex virus during service.  She has submitted articles which indicate that many persons haves herpes simplex without it being diagnosed, that herpes simplex virus can cause urethritis, and that genital herpes can be confused with urinary tract infection.  The 2008 examiner acknowledged that viruses can cause urethritis, but addressing the Veteran's case in particular concluded that her urethritis was caused by bacterial infection.  The 2012 examiner found that the service treatment records contain evidence that the Veteran's urinary tract infections were bacterial.  That examiner disagreed that the herpes simplex virus causes urinary tract infection.  While the medical opinions that address the Veteran's particular history are not identical, each reaches the conclusion that during service the Veteran had bacterial urinary tract infections that were not attributable to herpes simplex virus.  These analyses of the Veteran's case in particular are more relevant and persuasive regarding the Veteran's case than the articles that indicate that herpes simplex virus is a possible cause of urethritis.  By the preponderance of the evidence, the Veteran's incurrence of urinary tract infections during service does not show that she had herpes simplex virus during service.

As the preponderance of the evidence shows that the Veteran did not have genital herpes lesions during service, was not diagnosed with herpes simplex virus before or during service, and was not diagnosed with herpes simplex virus until many years after service, the preponderance of the evidence is against service connection for herpes simplex.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in June 2003 and January 2010.  Those letters addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.  

The claims file contains the Veteran's service medical and personnel records, post-service medical records, statements from the Veteran, and reports of VA medical examinations and opinions.  The file contains VA medical examinations and opinions that are adequate for addressing her claims for service connection for PTSD and herpes simplex.  Regarding service connection for psychiatric disorder other than PTSD, VA has provided a medical examination but has not obtained any opinion as to the likelihood that such post-service disorders are related to service.

VA will provide a medical examination or obtain a medical opinion if such is determined necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the evidence does not show the existence of any psychosis and does not show that any psychiatric disorder had onset during service or is in any way related to service or a service-connected disability.  Therefore a VA medical opinion is not warranted for a claim of service connection for psychiatric disorder other than PTSD.  While the standard for obtaining a VA opinion is low, even this low threshold has not been met in the case of a claim for service connection for psychiatric disorder other than PTSD.

Medical opinions requested in the Board's remands have been obtained.  The Board is satisfied that there has been substantial compliance with the remand directives, and that additional remand is not needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for VA examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Entitlement to service connection for PTSD or other psychiatric disorder is denied.

Entitlement to service connection for herpes simplex is denied.




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


